DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

35 USC § 112(f) (pre-AIA  § 112, 6th Paragraph) 
Claim Limitations Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretation   

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office Action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office Action. 
Claim 23, the claim limitations which contain “means for” such as “means for obtaining”, “means for selecting” and “means for sending” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functions of “obtaining”, “selecting” and “sending” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.  However, the written description link and associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the “mean-plus-function” limitations:
[0054] The functionality of block 610 comprises obtaining, at a first sidelink-enabled device, data from one or more data sources indicative of one or more criteria for using either RTT-based positioning of a target node or SS-based positioning of the target node…Means for performing the functionality at block 610 may include one or more software and/or hardware components of a vehicle, such as a bus 9001, processor(s) 910…

[0055] The functionality at block 620 comprises selecting, with the first sidelink-enabled device, a positioning type from the group consisting of RTT-based positioning and SS-based positioning, based on the data.

[0056] Means for performing the functionality at block 620 may include one or more software and/or hardware components of a vehicle, such as a bus 901, processor(s) 910…

[0057] The functionality of block 630 comprises sending a message from the first sidelink-enabled device to a second sidelink-enabled device, wherein the message includes information indicative of the selected positioning type.

[0058] Means for performing the functionality at block 630 may include one or more software and/or hardware components of a vehicle, such as a bus 901, processor(s) 910…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12, 19-21, 23, 29 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Edge et al. (WO2017/196510A1) hereinafter “Edge” in view of Abramovsky et al. (WO2018/106467A1) hereinafter “Abramovsky”
As per claim 1, Edge discloses a method of sidelink positioning determination and communication, the method comprising: 
obtaining, at a first sidelink-enabled device, data from one or more data sources indicative of one or more criteria for using either Round-Trip Time (RTT)-based positioning of a target node or Single-Sided (SS)-based positioning of the target node (Edge, [0062], UE 102 may also or instead obtain measurements of RSSI, RTT, S/N, RSRP, RSRQ, AOA and/or RSTD for TPS signals; [00138], the position capability of UE 102 may indicate the position methods, location measurements (e.g. of RSSI, RTT, AOA, S/N, RSTD, RSRP, and/or RSRQ) and/or assistance data supported by the UE 102)
selecting, with the first sidelink-enabled device, a positioning type from the group consisting of RTT-based positioning and SS-based positioning, based on the data (Edge, [0079], UE 102 and UE 103 may be enabled to perform sidelink positioning wherein UE 102 acquires and measures a TPS or PRS transmitted by UE 103 and/or UE 103 acquires and measures a TPS or PRS transmitted by UE 102. As previously described, sidelink positioning may enable a UE 102 to determine a location of another UE 103 relative to UE 102 or vice versa; [0039], measurements of signal strength and/or round-trip time of signals transmitted between or among peer UE devices may be used for computation of a range (e.g., straight line distance) between or among the UE devices)
and sending a message from the first sidelink-enabled device to a second sidelink-enabled device (Edge, [0084], a UE 102 or UE 103 by exchanging signaling messages between or among the particular network devices)
Edge does not explicitly disclose wherein the message includes information indicative of the selected positioning type.
Abramovsky discloses wherein the message includes information indicative of the selected positioning type (Abramovsky, page 11, lines 14-15, Various message formats may be used to communicate the positioning information discussed herein among the vUEs 101/102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Abramovsky related to wherein the message includes information indicative of the selected positioning type and have modified the teaching of Edge in order to improve positioning accuracy (Background)

As per claim 8, Edge in view of Abramovsky disclose the method of claim 1, wherein the information indicative of the selected positioning type included in the message consists of two bits within the message (Edge, [0070], The terms "control signaling", "signaling messages" and "control signaling messages" are used synonymously herein to refer to messages, parts of a message (e.g. one or parameters) or other signaling information (e.g. a sequence of bits or symbols) that are transmitted from one entity to one or more other entities to coordinate)
As per claim 9, Edge in view of Abramovsky disclose the method of claim 1, wherein the message is sent using Media Access Control-Control Element (MAC-CE) or second stage control format (Abramovsky, page 12, lines 2-4, Embodiments may include new MAC Controls Elements (CE) to carry positioning information or other like information needed for bidirectional ranging)

As per claim 10, Edge in view of Abramovsky disclose the method of claim 1, wherein the message comprises a pre-PRS message (Edge, [0072], UEs 102 and 103 may be able to acquire and measure one or more TPS or PRS signals)

As per claim 12, Edge discloses a first sidelink-enabled device for sidelink positioning determination and communication, the first sidelink-enabled device comprising: 
a transceiver (Edge, [00210], wireless transceiver 821); a memory (Edge, [00211], memory 840); and one or more processing units communicatively coupled with the transceiver and the memory (Edge, [00214], processor 811), the one or more processing units configured to: 
obtain data from one or more data sources indicative of one or more criteria for using either Round-Trip Time (RTT)-based positioning of a target node or Single-Sided (SS)-based positioning of the target node (Edge, [0062], UE 102 may also or instead obtain measurements of RSSI, RTT, S/N, RSRP, RSRQ, AOA and/or RSTD for TPS signals; [00138], the position capability of UE 102 may indicate the position methods, location measurements (e.g. of RSSI, RTT, AOA, S/N, RSTD, RSRP, and/or RSRQ))
select a positioning type from the group consisting of RTT-based positioning and SS-based positioning, based on the data (Edge, [0079], UE 102 and UE 103 may be enabled to perform sidelink positioning wherein UE 102 acquires and measures a TPS or PRS transmitted by UE 103 and/or UE 103 acquires and measures a TPS or PRS transmitted by UE 102. As previously described, sidelink positioning may enable a UE 102 to determine a location of another UE 103 relative to UE 102 or vice versa; [0039], measurements of signal strength and/or round-trip time of signals transmitted between or among peer UE devices may be used for computation of a range (e.g., straight line distance) between or among the UE devices)
and send a message via the transceiver to a second sidelink-enabled device (Edge, [0084], a UE 102 or UE 103 by exchanging signaling messages between or among the particular network devices)
Edge does not explicitly disclose wherein the message includes information indicative of the selected positioning type. 
Abramovsky discloses wherein the message includes information indicative of the selected positioning type (Abramovsky, page 11, lines 14-15, Various message formats may be used to communicate the positioning information discussed herein among the vUEs 101/102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Abramovsky related to wherein the message includes information indicative of the selected positioning type and have modified the teaching of Edge in order to improve positioning accuracy (Background)

As per claim 19, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 12, wherein the one or more processing units are further configured to include, as the information indicative of the selected positioning type, two bits within the message (Edge, [0070], The terms "control signaling", "signaling messages" and "control signaling messages" are used synonymously herein to refer to messages, parts of a message (e.g. one or parameters) or other signaling information (e.g. a sequence of bits or symbols) that are transmitted from one entity to one or more other entities to coordinate)

As per claim 20, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 12, wherein the one or more processing units are further configured to send the message using Media Access Control-Control Element (MAC-CE) or second stage control format (Abramovsky, page 12, lines 2-4, Embodiments may include new MAC Controls Elements (CE) to carry positioning information or other like information needed for bidirectional ranging)

As per claim 21, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 12, wherein the message comprises a pre-PRS message (Edge, [0072], UEs 102 and 103 may be able to acquire and measure one or more TPS or PRS signals)

As per claim 23, Edge discloses a first sidelink-enabled device for sidelink positioning determination and communication, the first sidelink-enabled device comprising: 
means for obtaining data from one or more data sources indicative of one or more criteria for using either Round-Trip Time (RTT)-based positioning of a target node or Single-Sided (SS)-based positioning of the target node (Edge, [0062], UE 102 may also or instead obtain measurements of RSSI, RTT, S/N, RSRP, RSRQ, AOA and/or RSTD for TPS signals; [00138], the position capability of UE 102 may indicate the position methods, location measurements (e.g. of RSSI, RTT, AOA, S/N, RSTD, RSRP, and/or RSRQ))
means for selecting a positioning type from the group consisting of RTT-based positioning and SS-based positioning, based on the data (Edge, [0079], UE 102 and UE 103 may be enabled to perform sidelink positioning wherein UE 102 acquires and measures a TPS or PRS transmitted by UE 103 and/or UE 103 acquires and measures a TPS or PRS transmitted by UE 102. As previously described, sidelink positioning may enable a UE 102 to determine a location of another UE 103 relative to UE 102 or vice versa; [0039], measurements of signal strength and/or round-trip time of signals transmitted between or among peer UE devices may be used for computation of a range (e.g., straight line distance) between or among the UE devices)
and means for sending a message from the first sidelink-enabled device to a second sidelink-enabled device (Edge, [0084], a UE 102 or UE 103 by exchanging signaling messages between or among the particular network devices)
Edge does not explicitly disclose wherein the message includes information indicative of the selected positioning type.
Abramovsky discloses wherein the message includes information indicative of the selected positioning type (Abramovsky, page 11, lines 14-15, Various message formats may be used to communicate the positioning information discussed herein among the vUEs 101/102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Abramovsky related to wherein the message includes information indicative of the selected positioning type and have modified the teaching of Edge in order to improve positioning accuracy (Background)

As per claim 29, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 23, wherein the information indicative of the selected positioning type included in the message consists of two bits within the message (Edge, [0070], The terms "control signaling", "signaling messages" and "control signaling messages" are used synonymously herein to refer to messages, parts of a message (e.g. one or parameters) or other signaling information (e.g. a sequence of bits or symbols) that are transmitted from one entity to one or more other entities to coordinate)

As per claim 30, Edge discloses a non-transitory computer-readable medium storing instructions for sidelink positioning determination and communication (Edge, [00212], a non-transitory processor-readable memory and/or a computer-readable memory that stores software code (programming code, instructions, etc.)), the instructions comprising code for: 
obtaining data from one or more data sources indicative of one or more criteria for using either Round-Trip Time (RTT)-based positioning of a target node or Single-Sided (SS)-based positioning of the target node (Edge, [0062], UE 102 may also or instead obtain measurements of RSSI, RTT, S/N, RSRP, RSRQ, AOA and/or RSTD for TPS signals; [00138], the position capability of UE 102 may indicate the position methods, location measurements (e.g. of RSSI, RTT, AOA, S/N, RSTD, RSRP, and/or RSRQ))
selecting a positioning type from the group consisting of RTT-based positioning and SS-based positioning, based on the data (Edge, [0079], UE 102 and UE 103 may be enabled to perform sidelink positioning wherein UE 102 acquires and measures a TPS or PRS transmitted by UE 103 and/or UE 103 acquires and measures a TPS or PRS transmitted by UE 102. As previously described, sidelink positioning may enable a UE 102 to determine a location of another UE 103 relative to UE 102 or vice versa; [0039], measurements of signal strength and/or round-trip time of signals transmitted between or among peer UE devices may be used for computation of a range (e.g., straight line distance) between or among the UE devices)
and sending a message from the first sidelink-enabled device to a second sidelink-enabled device (Edge, [0084], a UE 102 or UE 103 by exchanging signaling messages between or among the particular network devices)
Edge does not explicitly disclose wherein the message includes information indicative of the selected positioning type.
Abramovsky discloses wherein the message includes information indicative of the selected positioning type (Abramovsky, page 11, lines 14-15, Various message formats may be used to communicate the positioning information discussed herein among the vUEs 101/102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Abramovsky related to wherein the message includes information indicative of the selected positioning type and have modified the teaching of Edge in order to improve positioning accuracy (Background)

Claims 2-7, 11, 13-18, 22 and 24-28 are rejected under 35 U.S.C. §103 as being unpatentable over Edge in view of Abramovsky and further in view of Gangakhedkar et al. (WO2018/068817A1) hereinafter “Gangakhedkar”
As per claim 2, Edge in view of Abramovsky disclose the method of claim 1, they do not explicitly disclose wherein the message comprises an Intelligent Transport System (ITS) message. 
Gangakhedkar discloses wherein the message comprises an Intelligent Transport System (ITS) message (Gangakhedkar, page 1, lines 10-11, Intelligent Transportation Systems (ITS))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the message comprises an Intelligent Transport System (ITS) message and have modified the teaching of Edge and Abramovsky in order to improve positioning accuracy (Abstract)

As per claim 3, Edge in view of Abramovsky disclose the method of claim 1, they do not explicitly disclose wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node. 
Gangakhedkar discloses wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node (Gangakhedkar, page 7,  lines 9-18, “anchor” node 102, “target” node 101)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node and have modified the teaching of Edge and Abramovsky in order to improve positioning performance (Abstract)

As per claim 4, Edge in view of Abramovsky and Gangakhedkar disclose the method of claim 3, further comprising sending a Position Reference Signal (PRS) from the first sidelink-enabled device, in accordance with the selected positioning type (Edge, [0072], UEs 102 and 103 may be able to acquire and measure one or more TPS or PRS signals)

As per claim 5, Edge in view of Abramovsky and Gangakhedkar disclose the method of claim 3, wherein obtaining the data from the one or more data sources comprises obtaining information from the target node (Gangakhedkar, page 7, lines 9-18, “anchor” node 102, “target” node 101)

As per claim 6, Edge in view of Abramovsky and Gangakhedkar disclose the method of claim 5, wherein the information from the target node comprises an indication of a positioning type selection from the target node, and selecting the position type is further based on the positioning type selection from the target node (Gangakhedkar, page 4, lines 33-37, one or more indications of the node’s location to estimate an error in an estimated location for the node)

As per claim 7, Edge in view of Abramovsky disclose the method of claim 1, they do not explicitly disclose wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node. 
Gangakhedkar discloses wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node (Gangakhedkar, page 7, lines 9-18, “anchor” node 102, “target” node 101) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node and have modified the teaching of Edge and Abramovsky in order to improve positioning performance (Abstract)

As per claim 11, Edge in view of Abramovsky disclose the method of claim 1, they do not explicitly disclose wherein the one or more criteria comprise: whether relative positions over time between the first sidelink-enabled device and the second sidelink-enabled device fail to exhibit a threshold amount of angular changes; whether a respective speed sensor of the first sidelink-enabled device, the second sidelink-enabled device, or both, is determined to have a variance greater than a threshold value; whether the first sidelink-enabled device, the second sidelink-enabled device, or both, has moved a first threshold distance within a threshold amount of time; whether a relative distance between the first sidelink-enabled device and the second sidelink-enabled device has not changed a second threshold distance within a threshold amount of time; or whether the respective local oscillator of the first sidelink-enabled device, the second sidelink-enabled device, or both, has been synchronized or initialized within a threshold amount of time before positioning of the selected positioning type is to take place; or any combination thereof. 
Gangakhedkar discloses wherein the one or more criteria comprise: whether relative positions over time between the first sidelink-enabled device and the second sidelink-enabled device fail to exhibit a threshold amount of angular changes (Gangakhedkar, page 4, lines 33-37, The decision unit may be configured to cause the node to operate in an anchor mode, in which the transmitter will provide positioning support to the target node, if the location unit estimates that the error in the estimated location for the node is below a predetermined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the one or more criteria comprise: whether relative positions over time between the first sidelink-enabled device and the second sidelink-enabled device fail to exhibit a threshold amount of angular changes and have modified the teaching of Edge and Abramovsky in order to improve positioning performance (Abstract)

As per claim 13, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 12, they do not explicitly disclose wherein the one or more processing units are configured to include, in the message, an Intelligent Transport System (ITS) message. 
Gangakhedkar discloses wherein the one or more processing units are configured to include, in the message, an Intelligent Transport System (ITS) message (Gangakhedkar, page 1, lines 10-11, Intelligent Transportation Systems (ITS))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the one or more processing units are configured to include, in the message, an Intelligent Transport System (ITS) message and have modified the teaching of Edge and Abramovsky in order to improve positioning performance (Abstract)

As per claim 14, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 12, they do not disclose wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node. 
Gangakhedkar discloses wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node (Gangakhedkar, page 7,  lines 9-18, “anchor” node 102, “target” node 101)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node and have modified the teaching of Edge and Abramovsky in order to improve positioning performance (Abstract)

As per claim 15, Edge in view of Abramovsky and Gangakhedkar disclose the first sidelink-enabled device of claim 14, wherein the one or more processing units are further configured to send a Position Reference Signal (PRS) via the transceiver, in accordance with the selected positioning type (Edge, [0072], UEs 102 and 103 may be able to acquire and measure one or more TPS or PRS signals)

As per claim 16, Edge in view of Abramovsky and Gangakhedkar disclose the first sidelink-enabled device of claim 14, wherein, to obtain the data from the one or more data sources, the one or more processing units are configured to obtain information from the target node (Gangakhedkar, page 7, lines 9-18, “anchor” node 102, “target” node 101)

As per claim 17, Edge in view of Abramovsky and Gangakhedkar disclose the first sidelink-enabled device of claim 16, wherein, responsive to the information from the target node comprising an indication of a positioning type selection from the target node, the one or more processing units are configured to select the position type further based on the positioning type selection from the target node (Gangakhedkar, page 4, lines 33-37, one or more indications of the node’s location to estimate an error in an estimated location for the node)

As per claim 18, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 12, they do not explicitly disclose wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node. 
Gangakhedkar discloses wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node (Gangakhedkar, page 7, lines 9-18, “anchor” node 102, “target” node 101) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node and have modified the teaching of Edge and Abramovsky in order to improve positioning performance (Abstract)

As per claim 22, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 12, they do not explicitly disclose wherein the one or more criteria comprise: whether relative positions over time between the first sidelink-enabled device and the second sidelink-enabled device fail to exhibit a threshold amount of angular changes; whether a respective speed sensor of the first sidelink-enabled device, the second sidelink-enabled device, or both, is determined to have a variance greater than a threshold value; whether the first sidelink-enabled device, the second sidelink-enabled device, or both, has moved a first threshold distance within a threshold amount of time; whether a relative distance between the first sidelink-enabled device and the second sidelink-enabled device has not changed a second threshold distance within a threshold amount of time; or whether the respective local oscillator of the first sidelink-enabled device, the second sidelink-enabled device, or both, has been synchronized or initialized within a threshold amount of time before positioning of the selected positioning type is to take place; or any combination thereof. 
Gangakhedkar discloses wherein the one or more criteria comprise: whether relative positions over time between the first sidelink-enabled device and the second sidelink-enabled device fail to exhibit a threshold amount of angular changes (Gangakhedkar, page 4, lines 33-37, The decision unit may be configured to cause the node to operate in an anchor mode, in which the transmitter will provide positioning support to the target node, if the location unit estimates that the error in the estimated location for the node is below a predetermined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the one or more criteria comprise: whether relative positions over time between the first sidelink-enabled device and the second sidelink-enabled device fail to exhibit a threshold amount of angular changes and have modified the teaching of Edge and Abramovsky in order to improve positioning performance (Abstract)

As per claim 24, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 23, they do not explicitly disclose wherein the means for sending the message comprise means for sending an Intelligent Transport System (ITS) message. 
Gangakhedkar discloses wherein the means for sending the message comprise means for sending an Intelligent Transport System (ITS) message (Gangakhedkar, page 1, lines 10-11, Intelligent Transport System (ITS))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the means for sending the message comprise means for sending an Intelligent Transport System (ITS) message and have modified the teaching of Edge and Abramovsky in order to improve positioning accuracy (Abstract)


As per claim 25, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 23, they do not explicitly disclose wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node. 
Gangakhedkar discloses wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node (Gangakhedkar, page 7,  lines 9-18, “anchor” node 102, “target” node 101)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the first sidelink-enabled device comprises a source node and the second sidelink-enabled device comprises the target node and have modified the teaching of Edge and Abramovsky in order to improve positioning performace (Abstract)

As per claim 26, Edge in view of Abramovsky and Gangakhedkar disclose the first sidelink-enabled device of claim 25, further comprising means for sending a Position Reference Signal (PRS) from the first sidelink-enabled device, in accordance with the selected positioning type (Edge, [0072], UEs 102 and 103 may be able to acquire and measure one or more TPS or PRS signals)

As per claim 27, Edge in view of Abramovsky and Gangakhedkar disclose the first sidelink-enabled device of claim 25, wherein the means for obtaining the data from the one or more data sources comprise means for obtaining information from the target node (Gangakhedkar, page 7, lines 9-18, “target” node 101)


As per claim 28, Edge in view of Abramovsky disclose the first sidelink-enabled device of claim 23, they do not explicitly disclose wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node. 
Gangakhedkar discloses wherein the first sidelink-enabled device comprises the target node and the second sidelink-enabled device comprises a source node (Gangakhedkar, page 7, lines 9-18, “anchor” node 102, “target” node 101) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gangakhedkar related to wherein the first sidelink-enabled device comprises a target node and the second sidelink-enabled device comprises the source node and have modified the teaching of Edge and Abramovsky in order to improve positioning performace (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462